Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a method for producing steel sheets.
Group II, claim(s) 10 and 12, drawn to a steel sheet.
Group III, claim(s) 11 and 13, drawn to a method of using a steel sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the method of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Heckelmann et al. (US 6,162,308).  Heckelmann et al. discloses a method of producing bake-hardenable steel sheets [abstract, col.3 ln.1-6]; includes the steps of casting a steel composition having Nb in an amount of 0.01 to 0.04 weight percent, followed by hot rolling, annealing, hot dip zinc coating, and final skin passing [abstract, col.4 ln.19-37, 59-61, col.5 ln.3-9].  The examiner notes that the casting of Heckelmann et al. would naturally have been expected to include melting, alloying with Nb, and pouring because said steps are typically performed during casting of steel as would have been recognized by one of ordinary skill.  The examiner also notes that the zinc coating and skin passing of Heckelmann et al. reasonably meet the claimed limitations of an anti-corrosion coating and dressing, respectively.  The examiner further notes that the recitation of “in order to achieve a low Wsa value…” is a recitation of functional language of the claimed Nb amount, which upon further consideration, merely imparts a requirement of greater than 0.01 weight percent Nb as claimed.  See MPEP 2173.05(g).  Therefore, independent 1 fails to distinguish over the disclosure of Heckelmann et al.
Groups II-III lack unity of invention because even though the inventions of these groups require the technical feature of the method of claim 1 and the specific steel composition in claims 2-3, this technical feature is not a special technical feature as it Heckelmann et al. (US 6,162,308) as explained above.  Heckelmann et al. further discloses a composition as shown in table 1 below [col.3 ln.8-25].  The examiner notes that the overlap between the composition of Heckelmann et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claim 2 (wt.%)
Claim 3 (wt.%)
Heckelmann et al. (wt.%)
C
0.001 – 0.02
0.001 – 0.02
0.01 – 0.08
Si
0.01 – 0.7
0.01 – 0.7
0 – 0.6
Mn
0.02 – 1.5
0.02 – 1.5
0.1 – 0.8
P
0 – 0.15
0 – 0.15
0 – 0.08
S
0 – 0.05
0 – 0.05
0 – 0.02
Al
0.015 – 1
0.015 – 1
0.015 – 0.08
Nb
0.011 – 0.15
0.011 – 0.15
0.01 – 0.04
Ti
0.01 – 0.2
0.01 – 0.2
0.01 – 0.04
B (optional)
0 – 0.1
0 – 0.1
0
V (optional)
0 – 0.4
0 – 0.4
0 – 0.15
Zr (optional)
0 – 0.4
0 – 0.4
0
Hf (optional)

0 – 0.5
0
W (optional)

0 – 0.5
0
Ta (optional)

0 – 0.5
0
Fe & Impurities
Balance
Balance
Balance


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/NICHOLAS A WANG/Examiner, Art Unit 1734